            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

GARY LE(I)N
        I
            WEBSTER                                           PLAINTIFF
ADC #114018

v.                        No. 3:19-cv-112-DPM

CHARLE~E HENRY, Prosecuting                                DEFENDANT
Attorney, ~onesboro

                                 ORDER

     1. The Court must screen Webster's complaint, as amended.
Ne 1, Ne   Bl& Ne   10; 28 U.S.C. § 1915A. Webster sued prosecuting
attorney Henry in her personal and official capacities. NQ 10. He alleges
Henry "di1 badger the judge . . . relentlessly" in contradiction to a
sworn witj ess' s testimony. Ne 8 & Ne 10. But a prosecutor is absolutely
immune frl m suit in her personal capacity for acts taken as an advocate
for the Sta~e. Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976). And
Webster's @fficial capacity claim for damages is barred by the Eleventh
Amendmet because it's the equivalent of suing the State of Arkansas.
Will v. Michigan Department of State Police, 491 U.S. 58, 66 (1989); Morstad
v. DepartmJnt of Corrections and Rehabilitation, 147 F.3d 741, 743-44 (8th
Cir. 1998). 1
     2. Webster also seeks prospective injunctive relief: he asks that
his sentenJes in cases Henry prosecuted against him be reversed and
that all court proceedings in which she acted as a prosecutor be voided.
NQ 8 & NQ 10. But if Webster wants to challenge his confinement, then
he must do so in a habeas corpus petition, not a § 1983 suit. Preiser v.
Rodriguez, 411 U.S. 475,500 (1973).
       3. Webster's complaint will be dismissed without prejudice for
failure to state a clam. This dismissal counts as a "strike" for purposes
             1
of 28 U.s.c. § 1915(g). An in fonn11 pauperis appeal from this Order and
accompanying Judgment will not be taken in good faith. 28 U.S.C.
§   1915(a)(3).
       So Ordered.



                                 D .P. Marshall  fr.
                                 United States District Judge
                                      J.Y   M   J-_01'/




                                  -2-
